Citation Nr: 0203892	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1974 
to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the rating for 
seborrheic dermatitis from 10 to 30 percent.

The veteran requested a Travel Board hearing, but withdrew 
that request in April 1999.  He also withdrew a request for a 
hearing before a local hearing officer.


FINDING OF FACT

The veteran's seborrheic dermatitis is not shown to be 
manifested by ulceration, or extensive exfoliation, or 
crusting, or systemic or nervous manifestations; nor is it 
shown to be exceptionally repugnant.


CONCLUSION OF LAW

A rating in excess of 30 percent for seborrheic dermatitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118, Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes service 
medical records, several VA examination reports, and VA 
outpatient records.  No outstanding records have been 
identified.  No further action is needed to satisfy VA's duty 
to assist the claimant.  Furthermore, the claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what evidence VA has obtained.  
Further, in a letter dated in July 2001, the RO informed the 
veteran of the enactment of the VCAA and of its provisions, 
and specified what evidence might be helpful to his claim.  
Where, as here, there has been substantial compliance with 
the new legislation and the implementing regulations, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the evidence of record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service connection for seborrheic dermatitis, rated 10 
percent was granted by a rating decision in February 1976.  
The veteran had received treatment for a skin rash in 
service.  A scaly, pruritic, hyperpigmented rash on the upper 
back was noted on VA examination.  A VA examination in 
January 1979 noted scaling of the scalp, mid-chest, and mid-
back.
On VA examination in January 1998, the veteran had 
hyperpigmented, fine, papillar dermatitis on "many areas" of 
his body.  Topical medication did not provide very much 
improvement.  Widespread, chronic seborrheic dermatitis was 
diagnosed.

On VA examination in April 1999, the veteran reported that he 
had a rash off and on since his 20's, but  fairly constant 
recently.  There were hyper and hypo pigmented macules on his 
chest and back; the arms were clear.  No ulceration, 
exfoliation, or crusting was seen.  There were no systemic or 
nervous manifestations.  The diagnosis was tinea versicolor.

On VA examination in July 2001, the veteran reported that he 
had problems with a rash on his neck and anterior and 
posterior chest.  There was itching and stinging in the areas 
of involvement.  Occasionally during the winter, the rash 
would scab over, apparently with secondary infection.  It had 
gotten worse over the years, and was quite bothersome to him.  
The symptoms were worse during the winter.  On physical 
examination, there was hyper and hypo pigmentation, most 
striking about both sides of the anterior neck.  There was an 
area of skin eruption from the base of the neck in a V-shaped 
configuration from both the middle scapular areas down to a 
point at the level of the lower thoracic spine.  This was an 
area with scattered areas of hypo and hyper pigmentation, and 
scattered papules and macules with slight crusting.  There 
was no evidence of infection, and no local heat.  The 
anterior chest wall had a triangle - shaped area of eruption 
from just below both clavicles, coming down to a point at the 
lower end of the sternum.  Again, the eruption showed areas 
of hypo and hyper pigmentation with scattered macules.  The 
impression was chronic, moderate, not significantly 
progressive seborrheic dermatitis of the neck , chest, and 
back.  The examiner indicated he reviewed the claim's file, 
and opined that the condition was moderate, symptomatic, and 
not significantly changing.

In July 2001, the VA medical center in Dallas responded to a 
request for medical records with a single report, dated in 
February 1999, dealing with a urinary tract infection.  The 
medical center stated that it had located no other medical 
history for the veteran from November 1996 to July 2001.  The 
veteran had reported ongoing treatment at the VA medical 
center in Dallas.
Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's disability is rated under Diagnostic Code 7806, 
for eczema.  With ulceration or extensive exfoliation or 
crusting; systemic or nervous manifestations; or where the 
condition is exceptionally repugnant, a 50 percent rating is 
warranted. With exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
assigned.

There is no objective evidence that the veteran's seborrheic 
dermatitis is manifested by ulceration, extensive exfoliation 
or crusting, or systemic or nervous manifestation, or that it 
is exceptionally repugnant.  On April 1999 VA examination, 
there was no ulceration, exfoliation, or crusting; and there 
were no systemic or nervous manifestations.  There was 
nothing to suggest the disorder was exceptionally repugnant.  
On July 2001 examination, there was no ulceration or 
extensive exfoliation, and only slight crusting was reported.  
No systemic or nervous manifestations were reported, and 
there were no findings suggestive of exceptional repugnance.

Although the veteran suggests his symptoms are worse in the 
winter, the RO's attempts to assist him in development of his 
claim by obtaining treatment records from a period in time 
when there was exacerbation of symptoms produced a response 
that there were no such records.  (The only record obtained 
pertains to treatment for an unrelated condition.)

In summary, there is no competent evidence showing that any 
of the criteria for a 50 percent rating for the skin disorder 
are met.  Consequently, a rating in excess of 30 percent is 
not warranted.


ORDER

A rating in excess of 30 percent for seborrheic dermatitis is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

